Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Gadd’s Super Market, Inc.
d/b/a Gadd’s IGA Foodliner,

Respondent.

Docket No. C-14-1190
FDA Docket No. FDA-2014-H-0696

Decision No. CR3303
Date: July 21, 2014
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Gadd’s Super Market, Inc. d/b/a Gadd’s IGA
Foodliner, alleging facts and legal authority sufficient to justify imposing a civil
money penalty of $250. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $250.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent impermissibly
utilized a self-service display of smokeless tobacco, thereby violating the Federal
Food, Drug, and Cosmetic Act (Act) and its implementing regulations, found at 21
C.F.R. pt. 1140. CTP seeks a civil money penalty of $250.
On June 3, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Gadd’s IGA Foodliner, an establishment that sells
tobacco products and is located at RR 2 Box 8A, Alderson, West Virginia
24910. Complaint § 2.

e During an inspection of the establishment conducted on April 25, 2013, an
FDA-commissioned inspector observed that “the establishment, which was
open to the public during business hours, had a customer-accessible
shelving unit containing smokeless tobacco on the sales floor.” Complaint

49.

e On May 16, 2013, CTP issued a Warning Letter to Gadd’s IGA Foodliner
explaining that the inspector’s April 25, 2013 observation constituted a
violation of a regulation found at 21 C.F.R. § 1140.16(c). In addition to
describing the violation, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violation. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 9.

e The FDA did not receive a response to the Warning Letter, but delivery
records show that an individual named “Shafer” received it on May 17,
2013. Complaint § 10.

¢ On October 29, 2013, and October 31, 2013, during a subsequent two-part
inspection of Respondent’s establishment, FDA-commissioned inspectors
documented that “the establishment, which [was] open to the general public
during business hours, ha[d] a customer-accessible shelving unit containing
smokeless tobacco on the sales floor.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The
Secretary issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the
Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,229 (Mar. 10,
2010). Under 21 C.F.R. § 1140.16(c), a retailer may sell cigarettes and smokeless
tobacco only in a direct, face-to-face exchange between the retailer and the
consumer. A self-service display is a method of sale expressly prohibited by the
regulations unless the self-service display is located in a facility in which the
retailer ensures that no person younger than 18 years of age is present, or
permitted to enter, at any time. 21 C.F.R. § 1140.16(c)(2)(ii).

Here, Respondent utilized a self-service display of smokeless tobacco in its
business establishment on April 25, 2013, October 29, 2013, and October 31,
2013. On those dates, Respondent’s establishment was not exempt from the
requirement that retailers sell smokeless tobacco only in direct, face-to-face
exchanges between the retailer and the consumer because Respondent permitted
minors to enter its establishment during business hours. Therefore, Respondent’s
actions on multiple occasions at the same retail outlet constitute violations of law
that warrant a civil money penalty. Accordingly, I find that a civil money penalty
of $250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

